PER CURIAM.
Appellant raises two issues in this appeal. We find that the first issue is without merit and decline to address it. In the second issue, appellant points out that although he pled nolo contendere to battery and the trial court accepted the plea and adjudicated him guilty of battery, the written judgment incorrectly finds appellant guilty of aggravated battery. The state in its answer brief acknowledges the error, We therefore remand the case to the trial court to correct the written judgment,
AFFIRMED in part and REMANDED instructions,
ERVIN, JOANOS and BARFIELD, jj concur<